 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     BRIAN KNIGHT,
 8
                                   Plaintiff,               Case No. 2:18-CV-1654 RSL
 9
            v.                                              ORDER REVERSING AND
10                                                          REMANDING CASE FOR
     COMMISIONER OF SOCIAL SECURITY,                        FURTHER ADMINISTRATIVE
11                                                          PROCEEDINGS
                                   Defendant.
12
            The Court, after careful consideration of the plaintiff’s complaint, the parties’ briefs, the
13
     Report and Recommendation of the Honorable Brian A. Tsuchida, United States Magistrate
14
     Judge, and the balance of the record, does hereby find and ORDER:
15
            1) The Court adopts the Report and Recommendation.
16
            2) The Commissioner’s decision is REVERSED and the case is REMANDED to the
17
                 Social Security Administration for further proceedings consistent with the Report and
18
                 Recommendation.
19
            Dated this 21st day of May, 2019.
20

21                                                         A
                                                           ROBERT S. LASNIK
22                                                         United States District Judge

23




     ORDER REVERSING AND REMANDING CASE FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 1
